United States Court of Appeals
                                                                                          Fifth Circuit
                                                                                        F I L E D
                         In the United States Court of Appeals                         January 19, 2007
                                 For the Fifth Circuit
                                                                                    Charles R. Fulbruge III
                                                                                            Clerk

                                          No. 06-30417
                                        Summary Calendar


RALPH SVEN UNDHEIM,

               Plaintiff - Appellant,

v.

JO ANNE B. BARNHART, COMMISSIONER OF SOCIAL SECURITY,

               Defendant - Appellee.



                         Appeal from the United States District Court
                            for the Western District of Louisiana
                                      No. 5:05-CV-28


Before SMITH, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

       Ralph Undheim appeals the denial of social security disability benefits and

supplemental security income under Titles II and XVI of the Social Security Act.1 He argues

that the Administrative Law Judge acted contrary to law by improperly discounting certain


       *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
       1
         “The relevant law and regulations governing the determination of disability under a claim for
disability benefits are identical to those governing the determination under a claim for supplemental
security income.” Davis v. Heckler, 759 F.2d 432, 435 n.1 (5th Cir. 1985).
medical testimony and by making unsupported determinations of Undheim’s credibility.

Because we find that the Commissioner’s decision is supported by substantial evidence and

in accordance with law, we affirm.2

       Undheim filed for disability benefits and supplemental security benefits in March of

2001, claiming that injuries to his legs and arm limited his ability to work. An ALJ denied

the claim in 2002, but the Appeals Council vacated the decision and remanded the case with

instructions to obtain additional documentation regarding Undheim’s mental problems and

to provide more rationale for the decision. A different ALJ then conducted a hearing,

obtained additional evidence regarding Undheim’s mental and physical health, obtained an

opinion from a vocational expert, and ultimately determined that Undheim had the residual

functional capacity that would allow him to perform jobs that exist in significant numbers

in the national economy. The ALJ denied benefits, and the Appeals Council denied a request

for review. Undheim then filed a civil action in district court and now brings this appeal.

       Undheim first argues that the ALJ acted contrary to law when he refused to afford

great weight to the opinion of Dr. McBride, M.D, a psychiatrist who treated Undheim. Dr.

McBride opined that Undheim had a “severe depressive disorder with borderline psychotic

features,” and that he was “socially withdrawn, ha[d] impaired judgement and [was]

disorganized in his thinking to the point of being incapable of any substantial gainful

employment.” Undheim argues that the ALJ erred in discounting Dr. McBride’s opinion



       2
        See Newton v. Apfel, 209 F.3d 448, 452 (5th Cir. 2000).

                                               2
without first going through the six-factor analysis articulated in 20 C.F.R. § 404.1527(d).

       The ALJ’s discounting of Dr. McBride’s opinion was not erroneous for the following

reasons. First, “the ALJ has sole responsibility for determining a claimant’s disability

status[,]”3 and Dr. McBride’s opinion that Undheim is disabled, a decision reserved to the

ALJ, is not entitled to any special significance under the regulations.4 Second, the ALJ’s

decision to discount Dr. McBride’s opinion was supported by substantial evidence, and the

ALJ was not required to go through all six factors in 20 C.F.R. § 404.1527(d) in the face of

competing first-hand medical evidence.5 In this case, various psychologists examined

Undheim and concluded that he did not appear depressed, that he had only mild difficulties

in maintaining social functioning, that he had a fair ability to relate to others, and that there

was no evidence of psychotic process. In particular, psychologist Susan Tucker, Ph.D., gave

Undheim a “fair” prognosis and concluded that he suffered from substance abuse and

depression. Dr. Tucker noted that Undheim demonstrated an average ability to focus his

concentration over brief periods, displayed average remote memory and was able to recall

relevant facts and dates, displayed focused thought patterns, displayed a marginal degree of

insight, and had a marginal degree of social judgment. The ALJ’s decision to discount Dr.

McBride’s opinion was supported by substantial evidence and he was not required to

       3
        Moore v. Sullivan, 919 F.2d 901, 905 (5th Cir. 1990) (per curiam).
       4
        20 C.F.R. § 404.1527(e)(1)-(3).
       5
        See Newton, 209 F.3d at 458; see also Walker v. Barnhart, No. 04-31256, 158 Fed. Appx.
534 (5th Cir. Dec. 9, 2005) (interpreting Newton as not requiring the six-step analysis in the face of
competing first-hand medical evidence).

                                                  3
evaluate each of the six factors listed in the regulations.

       Undheim next argues that the ALJ acted contrary to law when he determined that

Undheim’s complaints were “credible, but not disabling to the extent alleged.” He

specifically argues that the ALJ did not follow 20 C.F.R. § 404.1529(c), which requires an

ALJ to consider a list of factors when evaluating the intensity and persistence of a claimant’s

symptoms. When evaluating the credibility of a claimant’s subjective allegations of pain,

an ALJ must give specific reasons for his findings.6 The reasons must supported by the

evidence in the case record, and they must be sufficiently specific to make clear to the

claimant and to any subsequent reviewers the weight the adjudicator gave to the claimant’s

statements and the reasons for that weight.7 An ALJ is not required to follow formalistic

rules when articulating the reasons for his credibility determination.8

       In this case, the opinion as a whole gives sufficient reasons and documentation for the

ALJ’s credibility determination. The ALJ noted that Undheim’s complaints were not fully

supported by the objective medical evidence, that Undheim’s physical and mental conditions

had improved with medication and treatment, that Undheim engaged in various household

activities, and that Undheim had made various inconsistent statements to his treating

physicians. These determinations and findings are supported by substantial evidence in the

record, and the ALJ’s opinion was sufficiently specific to make clear how the ALJ reached

       6
        Social Security Ruling 96-7p; see also 20 C.F.R. § 404.1529(c).
       7
        Social Security Ruling 96-7p.
       8
        Falco v. Shalala, 27 F.3d 160, 164 (5th Cir. 1994).

                                               4
his decision. The ALJ’s discussion was therefore sufficient to meet the requirements of

section 404.1529(d).

      We AFFIRM.




                                          5